Citation Nr: 0510902	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  94-17 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for skin cancer, to include 
as due to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
November 1946.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  The Board remanded this case back 
to the RO for additional development in June 1998 and May 
2000.

The veteran appeared for a hearing before a member of the 
Board in August 1995.  However, the member of the Board who 
conducted the hearing is no longer employed at the Board.  
The veteran was notified of his right to an additional 
hearing in March 2000, but he responded that he did not seek 
an additional hearing in April 2000.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's current skin cancer is not etiologically 
related to service or to alleged radiation exposure therein.


CONCLUSION OF LAW

Skin cancer was not incurred in or aggravated by service or 
as due to radiation exposure.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.311 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has afforded the veteran several VA 
examinations addressing the nature and etiology of his 
claimed disorder, and there is no indication of additional 
relevant evidence that has not been obtained by the RO to 
date.  The RO has also conducted all necessary service 
department development regarding alleged radiation exposure.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in an April 2003 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Additionally, the veteran was 
advised to submit additional evidence to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In Pelegrini II, 
the Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

Here, the noted April 2003 "duty to assist" letter was 
issued subsequent to the appealed January 1994 rating 
decision.  However, that rating decision was issued well 
before the enactment of the VCAA.  Moreover, the RO has taken 
all necessary steps to both notify the veteran of the 
evidence needed to substantiate his claim and assist him in 
developing relevant evidence, and he notified the RO in May 
2003 that he had no additional evidence to submit.  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would result only in additional 
delay with no benefit to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including malignant tumors, may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

The term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity."  38 U.S.C.A. § 
1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i). The term 
"radiation-risk activity" means onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; or internment as a prisoner of war of Japan during 
World War II, resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or 
Nagasaki.  38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 
3.309(d)(3)(ii). 

The Court has stated that service connection for a condition, 
which is claimed to be attributable to ionizing radiation 
exposure during service, may be established in one of three 
different ways. Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997).  First, there are multiple types of cancer which are 
presumptively service-connected.  38 U.S.C.A. § 1112(c).   
Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic 
diseases" which will be service-connected provided that 
certain conditions specified in that regulation are met.  
Third, direct service connection can be established by 
"showing that the disease or malady was incurred during or 
aggravated by service," a task which "includes the 
difficult burden of tracing causation to a condition or event 
during service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).  See also Hardin v. Brown, 11 Vet. App. 74, 77 
(1998).

The following radiogenic diseases shall be service-connected 
if they become manifest in a radiation-exposed veteran: 
leukemia (other than chronic lymphocytic leukemia), cancer of 
the thyroid, cancer of the breast, cancer of the pharynx, 
cancer of the esophagus, cancer of the stomach, cancer of the 
small intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary gland, cancer of the urinary tract, bronchiolo-
alveolar carcinoma, cancer of the bone, cancer of the brain, 
cancer of the colon, cancer of the lung, and cancer of the 
ovary.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in § 3.307 or § 3.309, and it 
is contended that the disease is a result of exposure to 
ionizing radiation in service, an assessment will be made as 
to the size and nature of the radiation dose or doses.  When 
dose estimates provided are reported as a range of doses to 
which a veteran may have been exposed, exposure at the 
highest level of the dose range reported will be presumed.  
38 C.F.R. § 3.311(a).

When it is determined that a veteran was exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons; the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946; or 
other activities as claimed, the veteran subsequently 
developed a radiogenic disease, and such disease first became 
manifest within the period specified before its adjudication, 
the claim will be referred to the Under Secretary for 
Benefits for further consideration in accordance with 
38 C.F.R. § 3.311(c).  38 C.F.R. § 3.311(b)(1).

For purposes of this section, the term "radiogenic disease" 
means a disease that may be induced by ionizing radiation and 
shall include the following: all forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia, thyroid cancer, 
breast cancer, lung cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2).  For most of these 
diseases, including skin cancer, the presumptive period is 
five years following exposure in service.  38 C.F.R. § 
3.311(b)(5).  

If a claim is based on a disease other than one of those 
listed in 38 C.F.R. § 3.311(b)(2), the VA shall nevertheless 
consider the claim under the provisions of this section, 
provided that the claimant has cited or submitted competent 
scientific or medical evidence that the claimed condition is, 
in fact, a radiogenic disease.  38 C.F.R. § 3.311(b)(4).

When a claim is forwarded to the Under Secretary for Benefits 
for review, the Under Secretary for Benefits shall consider 
the claim with reference to all of the factors cited in 
38 C.F.R. § 3.311(e) and may request an advisory medical 
opinion from the Under Secretary for Health.  38 C.F.R. 
§ 3.311(c).

If, after such consideration, the Under Secretary for 
Benefits is convinced that sound scientific and medical 
evidence supports the conclusion that it is at least as 
likely as not that the veteran's disease resulted from 
exposure to radiation in service, the Under Secretary shall 
so inform the regional office in writing and set forth the 
rationale for this conclusion.  38 C.F.R. § 3.311(c)(i).  
Likewise, if the Under Secretary for Benefits determines 
there is no reasonable possibility that the veteran's disease 
resulted from radiation exposure in service, the Under 
Secretary shall so inform the RO, setting forth the rationale 
for this conclusion. 38 C.F.R. § 3.311(c).

In the present case, the veteran has argued that he incurred 
skin cancer as a result of exposure to radiation in Nagasaki 
and Hiroshima, Japan immediately following World War II.  The 
Board notes that skin cancer is not included among the 
disorders listed in 38 C.F.R. § 3.309(d) but is a 
"radiogenic disease" included in 38 C.F.R. § 3.311(b)(2).

The Board has reviewed the veteran's service medical records 
and observes that they are entirely negative for complaints 
of, or treatment for, skin cancer or other skin 
abnormalities.

Subsequent to service, the veteran was treated for a rash on 
the face in April 1963, a rash on the forehead in June 1964, 
"breaking out" over the head in July 1966, and itching 
"all over" in April 1967.  An October 1975 VA examination 
report indicates the presence of psoriasis.  A VA biopsy 
report from April 1983 contains a pathological diagnosis of 
squamous cell carcinoma of the right ear.  Subsequent 
treatment revealed further squamous or basal cell carcinomas 
in March 1992, February 1998, and October 2000.  A January 
1996 VA treatment record contains an opinion from the 
veteran's dermatologist that his history of radiation 
exposure during World War II "certainly may be a 
contributing factor in development of these skin lesions."

The veteran underwent two VA examinations in February 2001.  
The examiner who conducted both examinations reviewed the 
claims file and noted relevant past records.  The examiner 
diagnosed psoriasis, seborrheic keratosis, and a documented 
history and physical examination of senile keratoses, actinic 
keratoses, basal cell carcinoma by history, and squamous cell 
carcinoma by history, with multiple treatment sessions for 
these disorders with ongoing treatment on a continuous basis 
being documented.  The examiner noted that the aforementioned 
January 1996 VA treatment record was the only "potential 
contribution" and that there had been no definite statement 
of causation indicating, "within a reasonable degree of 
medical probability, that in fact the alleged radiation 
exposure would in fact be only a minor contributor."  In the 
examiner's opinion, the veteran's skin cancer would have 
developed earlier had radiation been a causal factor; 
instead, his skin lesions developed "late in middle age."  
As such, the examiner found that radiation exposure was not a 
significant contributor to the veteran's carcinomas of the 
skin.  These problems were noted to be consistent with "what 
is frequently seen with fair skinned individuals in this 
gentleman's age group and . . . unlikely to have any 
significant contribution from his alleged radiation exposure.

In subsequent VA treatment records, dated from May 2001 to 
December 2004, the veteran's history of radiation exposure is 
noted in conjunction with his treatment for skin cancers and 
actinic keratoses.  However, the veteran's dermatologist did 
not provide any further analysis of the etiology of his skin 
disorders.

After several years of extensive contact between the RO and 
the Defense Threat Reduction Agency (DTRA), the DTRA, in a 
July 2004 statement, notified the RO that, based on VA's 
conceding the veteran's presence in Japan, a determination 
had been made as to his radiation exposure for November 1, 
1945 in Nagasaki and May 1 through May 8, 1946 in Hiroshima.  
The external radiation dose findings, noted to be "worst 
case assumptions," included a total external gamma dose of 
0.004 rem, an upper bound total gamma dose of 0.012 rem, a 
total skin (ear, nose, neck) of 0.02 rem, and an upper bound 
(ear, nose, neck) dose of less than one rem.  No neutron 
radiation doses were found for troops serving in Japan.

Based on the information from DTRA, the veteran's claims file 
was forwarded for an advisory medical opinion from the Under 
Secretary for Health, under 38 C.F.R. § 3.311(c).  In January 
1995, the Chief Public Health and Environmental Hazards 
Officer of the Under Secretary for Health submitted a medical 
opinion.  This doctor noted skin cancer "usually has been 
attributed to ionizing radiation at high doses, e.g., several 
hundred rads" and that an increased risk for basal cell, but 
not squamous cell, skin cancers had been seen in atomic bomb 
survivors.  The doctor further indicated that the Interactive 
Radioepidemiological Program of the National Institute for 
Occupational Safety and Health was utilized to estimate the 
likelihood that exposure to ionizing radiation was 
responsible for the veteran's individual skin cancers.  This 
program calculated a 99-percntile value for the probability 
of causation for the individual basal cell skin cancers of 
10.68% and a 99-percentle value for the probability of 
causation for the individual squamous cell skin cancers of 
0.28%.  In view of this, the doctor rendered the opinion that 
"it is unlikely that the veteran's individual skin cancers 
can be attributed to exposure to ionizing radiation during 
service."  

In this case, the veteran's first episode of skin cancer was 
not noted until 1983, more than 36 years following his 
separation from service and outside the presumptive period 
indicated in 38 C.F.R. § 3.311(b)(5).  The noted January 1996 
VA doctor's statement indicates that the veteran's reported 
radiation exposure in service "certainly may be a 
contributing factor" in the development of skin cancer.  
While this statement supports the veteran's claims, it is 
substantially outweighed by the opinions of the VA examiner 
from February 2001 and the Under Secretary for Health doctor 
from January 2005.  Both of these individuals reviewed the 
veteran's claims file prior to determining that his skin 
cancer was not likely to be related to radiation exposure in 
service, but the doctor who offered an opinion in January 
1996 did not indicate that he had done so as well.  The 
January 2005 opinion also reflects extensive research using 
the Interactive Radioepidemiological Program of the National 
Institute for Occupational Safety and Health, and this 
indicated an extremely low likelihood of a relationship 
between radiation exposure and the development of both basal 
cell carcinomas and squamous cell carcinomas.

In cases such as this, it is ultimately the responsibility of 
the Board to assess the credibility and weight to be given 
the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  With such 
an assessment, the Board is not required to accord a treating 
physician's opinion greater weight than that of a VA or other 
physician.  See generally Winsett v. West, 11 Vet. App. 420 
(1998).  In view of this and the fact that the veteran's VA 
dermatologist does not appear to have reviewed the entire 
claims file, it is the opinion of the Board that the 
subsequent noted medical opinions are of greater probative 
value and that the medical evidence of record, taken as a 
whole, does not support the finding that the veteran's 
current skin cancer is etiologically related to service or 
radiation exposure therein.

The only other evidence of record supporting the veteran's 
claim is his own lay opinion, as indicated in his August 1995 
hearing testimony and in multiple lay statements.  The 
veteran, however, has not been shown to possess the requisite 
medical training or credentials needed to render a diagnosis 
or a competent opinion as to medical causation.  Accordingly, 
his lay opinion does not constitute medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for skin 
cancer, to include as due to ionizing radiation, and this 
claim must be denied.  In reaching this determination, the 
Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).




ORDER

The claim of entitlement to service connection for skin 
cancer, to include as due to ionizing radiation, is denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


